Citation Nr: 1703196	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral shoulder disability.   

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral hand disability.   

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability of the bilateral lower extremities.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board acknowledges that the RO previously denied entitlement to service connection for a bilateral shoulder disability in rating decisions that are now final.  However, a claim under 38 U.S.C.A. § 1151 constitutes a new and wholly separate claim.  Therefore, new and material evidence is not needed in this case.  

The Board also acknowledges that in July 2010 the Veteran perfected an appeal for entitlement to a total disability rating based on individual unemployability (TDIU).  However, in an August 2012 statement the Veteran, through his representative, stated that he would be satisfied with the VA awarding a TDIU effective January 23, 2010.  In a September 2012 rating decision, the RO granted a TDIU effective January 21, 2010, to September 30, 2011, and granted a 100 percent rating for his service-connected posttraumatic stress disorder (PTSD) from September 30, 2011.  As this is considered a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  

The appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has COPD that is related to his military service.  The Veteran also contends that he has peripheral neuropathy of the upper and lower bilateral extremities due to his military service, to include as due to herbicide exposure.  The Veteran also contends that due to VA surgeries on February 18, 2003, and August 23, 2010, his bilateral shoulder disability was made worse and he now has nerve disabilities of the bilateral hands and lower extremities.  

In regards to the Veteran's 1151 claims, the Board notes that the Veteran had a diagnosis of the bilateral shoulders and bilateral upper extremities both before and after the VA surgeries.  Additionally, the medical evidence of record notes several possible etiologies for the Veteran's symptoms, not including the VA surgeries.  However, as the Veteran has reported an increase in the severity of his symptoms following surgery, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to clarify this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Finally, the Board notes that an April 2005 VA treatment record shows that the Veteran reported he applied for Social Security Administration (SSA) disability.  In June 2005, the VA requested the Veteran's SSA records.  However, no response or records are associated with the Veteran's claims file.  Therefore, on remand the Veteran's SSA records should be obtained.  


Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his claimed disability.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Obtain VA treatment records dated July 2015 to the present.  

4. Then, schedule the Veteran for a VA examination regarding his claims for compensation under 38 U.S.C.A. § 1151.  The Veteran's claims file, including this remand, should be made available for review by the VA physician (M.D.).  The physician should review the claims folder and this fact should be noted in the accompanying medical report.

(a) Does the Veteran have any additional disability of the bilateral shoulders, bilateral hands, bilateral upper extremities or bilateral lower extremities that is a result of, or proximately due to the February 18, 2003 surgery?  If yes, please specifically list all chronic residuals in the report.

(b) If any additional disability due to the February 18, 2003 surgery is found, is it at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  In other words did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider?  

(c) If any additional disability due to the February 18, 2003 surgery is found, is it at least as likely as not (50 percent probability or greater) due to an event that was not reasonably foreseeable?

(d) Does the Veteran have any additional disability of the bilateral shoulders, bilateral hands, bilateral upper extremities or bilateral lower extremities that is a result of, or proximately due to the August 23, 2010 surgery?  If yes, please specifically list all chronic residuals in the report.

(e) If any additional disability due to the August 23, 2010 surgery is found, is it at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  In other words did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider?  

(f) If any additional disability due to the August 23, 2010 surgery is found, is it at least as likely as not (50 percent probability or greater) due to an event that was not reasonably foreseeable?

A complete rationale must be provided for all opinions reached.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

